Citation Nr: 0434476	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  03-14 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date earlier than November 1, 
2002 for the payment of additional benefits for a spouse.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from January 
1966 to October 1985.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  

In February 2004, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran applied for additional benefits in October 
2002.  


CONCLUSION OF LAW

An effective date for dependents benefits prior to November 
1, 2002 is not warranted.  38 U.S.C.A. §§ 1115, 5110 (West 
2002); 38 C.F.R. §§ 3.4, 3.400, 3.401(b) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  Among other 
things, this law redefines the obligations of VA with respect 
to the duty to notify and assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106- 
475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).

The final rule implementing the VCAA was published on August 
29, 2001. 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by the VA as 
of that date, with the exception of the amendments relating 
to claims to reopen previously denied claims, which are not 
pertinent to the current appeal.

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim. 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159(b)).  The veteran's claim for an 
earlier effective date for payment of additional compensation 
for a spouse was made in the form of disagreement with the 
effective date assigned by the RO for increased disability.  
As for evidence or information necessary to substantiate and 
complete the claim, the RO notified the veteran in the 
January 2003 statement of the case of the legal criteria 
relevant to assigning an effective date for additional 
compensation.  In addition, in February 2004, he was told 
what evidence was of record and what was needed to 
substantiate his claim.  He was also told of what evidence 
and information the government would obtain and of what he 
should obtain.  Therefore, any outstanding development not 
already conducted by VA is without prejudice; hence, any 
deficiencies in the duties to notify and to assist constitute 
harmless error.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)). 
Here, there is no pertinent evidence lacking.  The only 
pertinent factual point, i.e., when the veteran filed his 
declaration of status of dependents, is one not in dispute, 
and there is no evidence to be developed.  

The requirements of the VCAA and its implementing regulations 
have been substantially met by the RO, in that the veteran 
has had ample notice of the applicable law and what might be 
required or helpful to his case. 

A veteran who is entitled to compensation for a service-
connected disability rated as at least 30 percent disabling 
is also entitled to additional compensation for a spouse.  38 
U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).

The effective date of the additional compensation depends 
upon when proof of dependents is received.  The pertinent 
statute provides as follows:  An award of additional 
compensation on account of dependents based on the 
establishment of a disability rating in the percentage 
evaluation specified by law for the purpose shall be payable 
from the effective date of such rating; but only if proof of 
dependents is received within one year from the date of 
notification of such rating action.  38 U.S.C.A. § 5110(f).  

Pertinent regulations also provide that the effective date of 
an award of compensation based on a claim for increase will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400.

The effective date of payment of additional compensation for 
dependents is further defined in 38 C.F.R. § 3.401(b).  That 
regulation provides that awards of additional compensation 
for dependents shall be effective the latest of the following 
dates:

(1) Date of claim. This term means the following listed in 
order of applicability:

(i) Date of veteran's marriage of birth of his or her child, 
or adoption child, if the evidence of the event is received 
within one year of the event otherwise.

(ii) Date notice is received of the dependent's existence, if 
evidence is received within one year of VA request.

(2) Date dependency arises;

(3) Effective date of the qualifying disability rating 
provided evidence of dependency is received within one year 
of notification of such rating; or

(4) Date of commencement of veteran's award.

38 C.F.R. § 3.401(b) (2004).

In this case, the veteran became eligible for additional 
benefits in September 1993.  The veteran was notified by an 
October 1993 letter that the September 1993 rating decision 
granted him increased disability.  The veteran did not return 
a completed VA Form 21-686c that was enclosed with that 
correspondence.  

In October 2002, the veteran submitted a VA Form 21-686c.  
Additional benefits for the veteran's spouse were paid 
effective November 1. 2002, the first of the month following 
the first time the veteran applied for additional benefits 
for spouses.  

Because he did not provide the RO with proof of dependent 
within one year from the date of notification of the October 
1993 rating action, he is not entitled to an effective date 
in 1993, for the award of additional disability for his 
spouse under the relevant statute.  38 U.S.C.A. § 5110(f). 

The Board has considered the veteran's contention that he did 
not receive a 686c form in 1993.  The correspondence 
notifying the appellant was sent to his last known (and still 
current) address of record, and it is not indicated that the 
letter was returned as undeliverable.  The evidence does not 
show that there was a delay in the receipt of the notice as a 
result of an error by VA or the postal authorities or due to 
other circumstances beyond the veteran's control.  Absent 
clear and convincing evidence to the contrary, public 
officials, including postal personnel, are presumed to have 
discharged their duty.  Ashley v. Derwinski, 2 Vet. App. 62, 
64-65 (1992).  A mere statement by an appellant of "non-
receipt," by itself, is not "clear evidence to the contrary" 
to rebut the presumption of regularity of administrative 
notice.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994). 

The veteran has also indicated that the VA knew that he was 
married, because he so indicated in his initial application 
for benefits in 1985.  However, the law is clear that in 
order to receive VA disability benefits, the veteran needs to 
submit a claim for such benefits.  38 C.F.R. § 3.151 (2004).  

In reaching this decision the Board observes that in a case 
such as this one, "where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
BVA terminated because of the absence of legal merit or the 
lack of entitlement under the law."  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


ORDER

An effective date for additional benefits for a spouse prior 
to November 1, 2002 is denied.  





	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



